September 29, 2008


Mr. Timothy Minard
REDACTED
REDACTED


Dear Tim,


This correspondence serves as confirmation of our offer of employment to you as
GameTech International's Senior Vice President of Sales and Marketing and
supersedes any prior offers. This position is important to our organization and
we look forward to the contributions you will bring to GameTech and its
Executive Team. Your start date will be within 30 days of acceptance of this
offer.


Serving in the capacity of Senior Vice President of Sales and Marketing your
responsibilities will include the overall organization and management of
GameTech's sales and marketing activities. We are prepared to offer you a salary
of $207,600 per year plus a sales commission that is a percentage of gross
profit based on margin. With this position you will be eligible to participate
in the Profit Sharing Plan. At the outset, we will offer a GameTech stock option
grant of 100,000 shares -50% or 50,000 shares vest after two years and the other
50% or 50,000 shares vest at the end of four years.


GameTech also offers a rich benefits package including medical, dental, vision,
disability and life insurance for yourself and your family. You will be eligible
for these benefits the first of the month following 30 days of employment. You
will also be eligible to enroll in our 40IK plan immediately with payroll
deductions commencing October 1, 2008. You are also eligible for extensive and
flexible moving expenses in accordance with GameTech's Relocation Policy. Many
more benefits will be described in the Plan Package.


As was previously discussed, GameTech operates in a highly regulated
environment. Your employment will not commence until our HR Department and our
Compliance Department completes background investigations and approves your
employment.


You may also be required to submit to multiple background investigations
regarding your suitability for licensing in various gaming jurisdictions. Should
you be found unsuitable or should you withdraw or refuse to complete and submit
any licensing application your employment will terminate and all offers and
agreements between you and GameTech will be voided.
 
We are truly pleased to have the opportunity to work with you and look forward
to your participation with us. We wish you the best of success in your new
position. This offer of employment (subject to our satisfactory due diligence as
described above) is valid for a one week period. Please sign this correspondence
to accept our offer.




Kind Regards,



/s/ Jay Meilstrup                             /s/ Tim Minard        9/29/08     
Jay
Meilstrup                                                                                              Tim
Minard        Date
Chief Executive Officer